a. -          l5"-O0DgO -CV
                                                                                CASE 9544
IN THE MATTER OF                                                                8    IN THE DISTRICT COURT
THE MARRIAGE OF


HEATHER D. DIXON
AND                                                                                 354™ JUDICIAL DISTRICT
EDSEL AMOS DIXON


IN THE INTEREST OF
ASHLEY LYNN DIXON,
MINOR CHILD                                                                         RAINS COUNTY, T


                                                        SECOND AMENDED NOTICE OF APPFAl CATHY

      This Second Amended Notice of Appeal is filed by Edsel Amos Dixon, Petitioner, a party to this
proqeedlng:who seeks to alter the trial court's judgment or other appealable order.
          1. 'The'trial court, cause number, and style of this case are as shown in the caption above.
     . 2. The judgment or order appealed from was signed on January 23, 2015.
       *3. Amotion for new trial was filed on February 19, 2015 and denied on March 13, 2015 by the
                    above referenced trial court.

         4. Further judgment or orders appealed from signed on April 24, 2015 and May 5, 2015.
         5. This appeal is being taken to the Twelfth Court ofAppeals.
          6. This notice is being filed by Edsel Amos Dixon



                                                                                                                   , .1 ''•'",, v- i ,.':•>

pr >.•••..'.,••••::.:.i,         V";"
                                                                                        Respectfully submitted b
           :' ..      ; i -V'               '   .

           •*       r-r s   _    *
                      ! >i£JiSUg •.••               •

          3.         A.mod                               •-•,::••:   .•' '.-.                                        if-, 2015 by the
                                                                                        Edsel Amos Dixon
                      r     •'   •-,   ••       V

                                                                                        (Pro Se Litigant)




                                                                                                            Page 1 of2
                                          Certificate of Service


           I certify that a true copy of this Amended Notice ofAppeal was served in accordance with

Rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as

follows:                            "                                                 • 2

Party: Heather D. Dixon
Lead Attorney: Craig Black
Address of service: 2510 Lee Street, Greenville, Texas 75402
Method of service: Certified Mail
Date of service: May ^JZ.         2015




                                             Edsel A Dixon
                                            (Pro Se Litigant)




                                                                                              Page 2 of 2